Name: Commission Implementing Decision (EU) 2017/178 of 31 January 2017 amending Implementing Decision (EU) 2015/1111 on the compliance of the joint proposal of the Member States concerned to extend the North Sea-Baltic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council concerning a European rail network for competitive freight (notified under document C(2017) 142)
 Type: Decision_IMPL
 Subject Matter: transport policy;  organisation of transport;  land transport
 Date Published: 2017-02-02

 2.2.2017 EN Official Journal of the European Union L 28/71 COMMISSION IMPLEMENTING DECISION (EU) 2017/178 of 31 January 2017 amending Implementing Decision (EU) 2015/1111 on the compliance of the joint proposal of the Member States concerned to extend the North Sea-Baltic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council concerning a European rail network for competitive freight (notified under document C(2017) 142) (Only the Czech, Dutch, French, German, Lithuanian and Polish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (1), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Belgium, the Czech Republic, Germany, Lithuania, the Netherlands and Poland sent the Commission a letter of intent dated 27 April 2014. This included a proposal on extending the North Sea-Baltic rail freight corridor to the Czech Republic, Southern-Poland and the Polish-Ukrainian border. (2) The Commission examined this proposal under Article 5(6) of Regulation (EU) No 913/2010 and adopted Commission Implementing Decision (EU) 2015/1111 (2) on compliance with Article 5 of this Regulation. (3) The letter of intent dated 27 April 2014 stated that the extension from Katowice to Medyka could only be operational in 2020. However, Implementing Decision (EU) 2015/1111 also covers this extension and in accordance with Article 5(7) of Regulation (EU) No 913/2010, the Member States concerned should build the freight corridor at the latest two years after the Commission's Decision is published. Based on this, the extension to Medyka would have to be operational by 7 July 2017 at the latest; this does not correspond to the intention specified in the Member States' letter. Implementing Decision (EU) 2015/1111 should therefore be amended by removing the reference to extending the North Sea-Baltic rail freight corridor to Medyka. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Implementing Decision (EU) 2015/1111 is replaced by the following: Article 1 The letter of intent dated 27 April 2014 on extending the North Sea-Baltic rail freight corridor to the Czech Republic and Southern-Poland, sent to the Commission by the ministries responsible for rail transport in Belgium, the Czech Republic, Germany, Lithuania, the Netherlands and Poland and proposing the Wilhelmshaven/Bremerhaven/Hamburg/Amsterdam/Rotterdam/Antwerp-Aachen-Hannover/Berlin-Warsaw-Terespol (Poland-Belarus border)/Kaunas-Riga-Tallinn/Falkenberg-Prague/Wroclaw-Katowice  route as the principal route for the North Sea-Baltic rail freight corridor, complies with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Lithuania, the Kingdom of the Netherlands and the Republic of Poland. Done at Brussels, 31 January 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 276, 20.10.2010, p. 22. (2) Commission Implementing Decision (EU) 2015/1111 of 7 July 2015 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the North Sea-Baltic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council concerning a European rail network for competitive freight (OJ L 181, 9.7.2015, p. 82).